Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Purpose of Corrected Notice of Allowance

Allowed claim 33 depends from cancelled claim 26.  The claim has been amended to depend from claim 27.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Apr. 27, 2021 has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Anita L. Meiklejohn at 617-542-5070 on Apr. 30, 2021.




The Claims will be amended as follows:  
In claim 33, line 1, “claim 26” has been deleted and replaced with --claim 27--.

The Specification will be amended as follows:  
Please replace “ImageScope” on pg. 51 lines 6-7 with --ImageScope™--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s statement under 35 U.S.C. § (b)(2)(C) stating that the prior art references, WO 2016/079181 and WO 2016/096938 were under the common ownership of the present application, Roche Innovation Center Copenhagen A/S which is wholly owned by F. Hoffmann-La Roche, AG is acknowledged.  Therefore, the references cannot be used as prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 27-47 are allowed.  


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily A Cordas whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632